                             Case 3:19-md-02918-MMC Document 184 Filed 04/15/20 Page 1 of 2



                 1        Mark. H. Hamer (State Bar No. 156997)
                          mark.hamer@bakermckenzie.com
                 2        Mark G. Weiss (Pro Hac Vice)
                          mark.weiss@bakermckenzie.com
                 3        BAKER & McKENZIE LLP
                          815 Connecticut Avenue, NW
                 4        Washington, D.C. 20006
                          Tel: (202) 452-7000
                 5        Fax: (202) 416-7177
                 6
                          Catherine Y. Stillman (State Bar No. 252440)
                 7        catherine.stillman@bakermckenzie.com
                          BAKER & McKENZIE LLP
                 8        452 Fifth Avenue
                          New York, New York 10018
                 9        Telephone: (212) 626-4100
                          Facsimile: (212) 310-1600
               10
                          Christina M. Wong (State Bar No. 288171)
               11         christina.wong@bakermckenzie.com
                          BAKER & McKENZIE LLP
               12         Two Embarcadero Center, Suite 1100
                          San Francisco, California 94111
               13         Telephone: (415) 576-3000
                          Fax: (415) 576-3099
               14
                          Attorneys for Defendants
               15         NHK Spring Co., Ltd., NHK International
                          Corporation, NHK Spring (Thailand) Co., Ltd., NAT
               16         Peripheral (Dong Guan) Co., Ltd. and NAT
                          Peripheral (H.K.) Co., Ltd.
               17
                                                      UNITED STATES DISTRICT COURT
               18
                                                   NORTHERN DISTRICT OF CALIFORNIA
               19
                                                          SAN FRANCISCO DIVISION
               20
                          In re: Hard Disk Drive Suspension Assemblies      Case No. 3:19-md-02918-MMC
               21
                          Antitrust Litigation                              MDL No. 2918
               22
                                                                            SUPPLEMENTAL NOTICE OF
               23                                                           APPEARANCE OF MARK H. HAMER AS
                                                                            ADDITIONAL COUNSEL FOR
               24         THIS DOCUMENT RELATES TO                          DEFENDANTS NHK SPRING CO., LTD.;
                                                                            NHK SPRING (THAILAND) CO., LTD.;
               25         RESELLER AND END-USER ACTIONS                     NAT PERIPHERAL (DONG GUAN) CO.,
                                                                            LTD.; AND NAT PERIPHERAL (H.K.)
               26                                                           CO., LTD.

               27                                                           Before:       The Hon. Maxine M. Chesney
                                                                                          Courtroom 7, 19th Floor
               28
 Baker & McKenzie LLP
Two Embarcadero Center,
       11th Floor                                                                                     Case No. 3:119-md-0218-MMC
San Francisco, CA 94111                                                  SUPPLEMENTAL NOTICE OF APPEARANCE OF MARK H. HAMER
    +1 415 576 3000
                              Case 3:19-md-02918-MMC Document 184 Filed 04/15/20 Page 2 of 2



                 1        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                 2               NOTICE IS HEREBY GIVEN that I, Mark. H. Hamer, enter my supplemental appearance in

                 3        this matter for Defendants NHK Spring Co., Ltd.; NHK Spring (Thailand) Co., Ltd.; NAT Peripheral

                 4        (Dong Guan) Co., Ltd.; and NAT Peripheral (H.K.) Co., Ltd. and am authorized to receive service of

                 5        all pleadings, notices, orders and other papers in the above-captioned matter. I am a member of the

                 6        State Bar of California and am admitted to practice in the Northern District of California. My address

                 7        and telephone number are as follows:

                 8               Mark. H. Hamer
                                 BAKER & McKENZIE LLP
                 9               815 Connecticut Avenue, NW
                                 Washington, D.C. 20006
               10                Tel: (202) 452-7000
                                 Fax: (202) 416-7177
               11                mark.hamer@bakermckenzie.com
               12                Please serve said counsel with all pleadings and papers in this action.
               13
                           Dated: April 15, 2020                                Respectfully submitted,
               14
                                                                                BAKER & McKENZIE LLP
               15                                                               Mark H. Hamer
                                                                                Mark G. Weiss
               16                                                               Catherine Y. Stillman
                                                                                Christina M. Wong
               17
                                                                                By: /s/ Mark H. Hamer
               18                                                               Attorneys for Defendants NHK Spring Co.,
                                                                                Ltd., NHK International Corporation, NHK
               19                                                               Spring (Thailand) Co., Ltd., NAT Peripheral
                                                                                (Dong Guan) Co., Ltd. and NAT Peripheral
               20                                                               (H.K.) Co., Ltd.
               21

               22

               23

               24

               25

               26

               27

               28
 Baker & McKenzie LLP                                                       1
Two Embarcadero Center,
       11th Floor                                                                                       Case No. 3:119-md-0218-MMC
San Francisco, CA 94111                                                    SUPPLEMENTAL NOTICE OF APPEARANCE OF MARK H. HAMER
    +1 415 576 3000
